Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155325 & (55)                                                                                        Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  SEBASTIAN KUHLGERT, Conservator of                                                                        Joan L. Larsen,
  ELISABETH OSTENDORF,                                                                                                Justices
           Plaintiff-Appellee,
  v                                                                 SC: 155325
                                                                    COA: 332442
                                                                    Court of Claims: 15-000047-MZ
  MICHIGAN STATE UNIVERSITY and BOARD
  OF TRUSTEES OF MICHIGAN STATE
  UNIVERSITY,
           Defendants,
  and
  UNITED EDUCATORS,
           Intervening Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 14, 2017 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  ORDER that trial court proceedings are stayed pending the completion of this appeal by
  the Court of Appeals. On motion of a party or on its own motion, the Court of Appeals
  may modify, set aside, or place conditions on the stay if it appears that the appeal is not
  being vigorously prosecuted or if other appropriate grounds appear.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2017
         t0228
                                                                               Clerk